Case: 14-11688   Date Filed: 04/09/2015   Page: 1 of 8


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-11688
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 2:11-cr-00001-JES-CM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

LOUIS MICHAEL PASQUAZZI,

                                                        Defendant-Appellant.


                     ________________________

                           No. 14-11822
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:13-cr-00138-JES-DNF-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 14-11688     Date Filed: 04/09/2015   Page: 2 of 8




                                       versus

LOUIS MICHAEL PASQUAZZI,

                                                              Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (April 9, 2015)

Before HULL, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      In these consolidated appeals, Defendant Louis Pasquazzi appeals both his

71-month sentence, imposed after pleading guilty to passing or uttering a

counterfeit $100 bill in violation of 18 U.S.C. §§ 472 and 2, and his consecutive

24-month sentence, imposed following the revocation of his supervised release.

Defendant argues that it was substantively unreasonable for the district court to

sentence him to the high-end of the applicable guideline ranges for both his

supervised release violation and criminal conviction and to run those sentences

consecutively. After review, we affirm.

                                  I. Background

      In 2011, Defendant pled guilty to seven counts of uttering counterfeit $50

and $100 bills, in violation of 18 U.S.C. §§ 472 and 2. As part of his 2011 offense

                                          2
              Case: 14-11688     Date Filed: 04/09/2015    Page: 3 of 8


conduct, Defendant manufactured and passed (and had unindicted co-conspirators

also pass) counterfeit $20, $50, and $100 bills. After serving a 33-month sentence,

Defendant was released from prison in June 2013 and began his three-year term of

supervised release.

      Shortly after his release from prison, Defendant began manufacturing $100

bills. From August 1 to August 27, 2013, Defendant, along with a half-dozen other

individuals, passed the counterfeit bills. Defendant and his cohorts used the

counterfeit $100 bills to make small purchases for which they then received

genuine currency as change. Defendant’s fellow participants then gave their

change to Defendant.

      In August 2013, Defendant’s probation officer filed a petition for revocation

of supervised release. The petition alleged that Defendant had violated the

conditions of his supervised release by: (1) having two positive drug tests for

cocaine and amphetamines on July 8 and 22, 2013 and (2) failing to submit to two

periodic drug tests on July 29 and August 6, 2013. In September 2013, Defendant

was indicted for one count of passing or uttering a counterfeit $100 bill, in

violation of 18 U.S.C. §§ 472 and 2. The probation officer filed a superseding

revocation petition, in which he added the allegation that Defendant had violated a

condition of supervised release by engaging in new criminal conduct.




                                          3
                Case: 14-11688       Date Filed: 04/09/2015      Page: 4 of 8


       After Defendant pled guilty to passing or uttering a counterfeit $100 bill, the

district court held a joint revocation and sentencing hearing. Defendant admitted

the violations of his conditions of supervised release, and the district court revoked

Defendant’s supervised release. Defendant requested that a 24-month total

sentence, with significant mental health treatment, be imposed for both his

supervised release violations and criminal conviction.1 He argued that such a

downward variance was warranted based on his mental health issues. He further

claimed that he had used cocaine to self-medicate his untreated Attention Deficit

Hyperactivity Disorder and bipolar disease and that he had engaged in criminal

activity in order to get cocaine. Defendant contended that he would no longer use

cocaine, and thus not engage in future criminal conduct, if he received

psychological and medical treatment. The district court declined Defendant’s

request for a downward variance and sentenced him to 24 months’ imprisonment

for violating the conditions of his supervised release and to 71 months’

imprisonment for his conviction for uttering a counterfeit $100 bill, to be served

consecutively, for a 95-month total sentence.




       1
        Defendant’s guideline range for his supervised release violations was 21 to 24 months’
imprisonment. His guideline range for his uttering a counterfeit $100 bill conviction was 57 to
71 months’ imprisonment.
                                               4
                 Case: 14-11688        Date Filed: 04/09/2015        Page: 5 of 8


                                          II. Discussion

       On appeal, Defendant argues that both the length of his sentences and their

consecutive nature are substantively unreasonable because the district court did not

adequately account for his expressed desire to receive effective mental health

treatment. We review the reasonableness of a sentence for an abuse of discretion

using a two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir.

2008). We look first to whether the district court committed any significant

procedural error and then to whether the sentence is substantively unreasonable in

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) factors. 2 Id.

Likewise, we review sentences imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006).

       The party challenging the sentence bears the burden of showing that it is

unreasonable. Pugh, 515 F.3d at 1189. We will reverse only if “left with the

definite and firm conviction that the district court committed a clear error of



       2
          The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).


                                                  5
              Case: 14-11688      Date Filed: 04/09/2015   Page: 6 of 8


judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Id. at

1191 (quotation marks omitted).

      Whether a term of imprisonment imposed for supervised release violations is

to be served concurrently or consecutively to another sentence is a question

entrusted to the district court’s discretion. United States v. Quinones, 136 F.3d

1293, 1295 (11th Cir. 1998). In determining whether sentences should run

consecutively or concurrently, the district court must consider the § 3553(a)

factors. 18 U.S.C. § 3584(b).

      Here, Defendant has not shown that the length of his sentences or the

imposition of consecutive sentences is substantively unreasonable. Defendant’s

71-month sentence for his conviction for passing counterfeit currency is within the

advisory guideline range of 57 to 71 months’ imprisonment, and well below the

20-year statutory maximum under 18 U.S.C. § 472. See United States v. Hunt, 526

F.3d 739, 746 (11th Cir. 2008) (explaining that, while we do not apply a

presumption, we ordinary expect a sentence inside the advisory guidelines range to

be reasonable); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008)

(citing the fact that the sentence imposed was well below the statutory maximum

as an indication of reasonableness). Likewise, Defendant’s 24-month revocation

sentence is within the advisory guideline range of 21 to 24 months’ imprisonment


                                          6
                Case: 14-11688   Date Filed: 04/09/2015    Page: 7 of 8


and does not exceed the 24-month statutory maximum under 18 U.S.C.

§ 3583(e)(3).

      At the sentencing hearing, Defendant presented evidence, including a report

and testimonial evidence from a doctor who had evaluated him, in an effort to

show that his previously untreated mental health issues had led to his cocaine use

and past criminal activity. Defendant argued that medical treatment would break

this cycle of drug addiction and criminal activity. In imposing sentence, the

district court specifically acknowledged that it had heard and considered

Defendant’s arguments and evidence, including the doctor’s report and testimony,

and that it had considered all of the § 3553(a) factors. Responding to Defendant’s

argument about his need for mental health treatment, the court recommended that

Defendant serve his sentence in a facility that had the ability to address those

medical needs. As to the appropriate sentence, however, the district court noted

that Defendant’s violent and lengthy criminal history suggested that it was unlikely

Defendant’s behavior would change, even with medical treatment.

      We conclude that the district court did not abuse its discretion in making this

determination. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(stating that “[t]he weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” (quotation marks

omitted)). Defendant’s criminal history spans 25 years and includes numerous


                                          7
              Case: 14-11688     Date Filed: 04/09/2015   Page: 8 of 8


violent offenses, such as battery, assault, aggravated battery with a firearm, and

aggravated assault with a deadly weapon. Defendant also has a prior federal

conviction for possession of a firearm by a convicted felon, as well as a federal

conviction for possession of cocaine. Moreover, Defendant admitted that he

violated the terms of his supervised release less than three months after he was

released from prison. Indeed, Defendant committed the very same offense for

which he was on supervised release.

      We also conclude that it was well within the district court’s discretion to

impose consecutive sentences after considering Defendant’s criminal history. See

Quinones, 136 F.3d at 1295. We note that the Sentencing Guidelines provide, in a

policy statement, that a sentence resulting from a supervised release violation

“shall be ordered to be served consecutively to any sentence of imprisonment that

the defendant is serving, whether or not the sentence of imprisonment being served

resulted from the conduct that is the basis of the revocation of probation or

supervised release.” U.S.S.G. § 7B1.3(f). On these facts, the district court did not

abuse its discretion by complying with this policy statement.

      For all of these reasons, Defendant has not carried his burden to show that

his two sentences are substantively unreasonable.

      AFFIRMED.




                                          8